ORDER
PER CURIAM.
The judgments of non-infringement in favor of the defendant-appellees Hewlett Packard Co., Sony Electronics, Inc., Lenovo, Inc., and Dell, Inc. are affirmed. We base our decision solely on our agreement with the district court’s construction of the phrase “wherein the power control means supply power to said memory integrated circuit.” Under the parties’ stipulation, our agreement with this aspect of the district court’s claim construction is sufficient to support the non-infringement judgment. We do not reach any other issues raised on appeal.
AFFIRMED